      Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION

DYFAN, LLC,

                Plaintiff,           C.A. No. 6:19-cv-00179-ADA

     v.

TARGET CORPORATION                   JURY TRIAL DEMANDED

                Defendants.




               JOINT CLAIM CONSTRUCTION STATEMENT
             Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 2 of 16




           In accordance with the Scheduling Order (D.I. 28) as modified by (D.I. 39) and the parties’

agreement, Plaintiff Dyfan, LLC (“Dyfan”) and Defendant Target Corporation (“Target”) submit

this Joint Claim Construction Statement. The patents involved in this case are U.S. Patent No.

9,973,899 (“the ’899 patent”) and U.S. Patent No. 10,194,292 (“the ’292 patent”) (collectively

“patents in suit”). The ’899 patent claims that are asserted in the above-referenced case are claims

1-4, 7, 9, 11-19, and 23-30; and the ’292 patent claims that are asserted in the above-referenced

case are claims 1-8, 10-21, and 23-30.

     I.        AGREED CONSTRUCTIONS

           There are no claim terms on which the parties agree as to construction.

     II.       LIST OF DISPUTED TERMS FOR CONSTRUCTION

           The parties provide the following list of disputed terms for construction, and number

them as done in the parties’ claim construction briefing for the Court’s convenience.

           Claim Term                          Dyfan’s Proposed     Target’s Proposed
                                               Construction         Construction
 1         “building including a plurality     Plain and Ordinary   “building containing two or
           of facilities therein”              Meaning              more distinct venues or
           (’292 Claims 1, 15, 28)                                  stores, each built, installed,
                                                                    or established to serve a
                                                                    particular purpose, brand or
                                                                    company”

 2         “shopping mall”                     Plain and Ordinary   Plain and ordinary meaning,
           (’899 Claims 2, 7, 12, 30; ’292     Meaning              i.e. “building containing two
           Claims 4, 13, 26, 29)                                    or more distinct and
                                                                    independent retail stores”

 3         “an identifier including at least   Plain and Ordinary   “identifier subdivided into at
           three fields”                       Meaning              least three data locations”
           (’899 Claim 1)

 4         “an address portion”                Plain and Ordinary   “a header identifying the
           (’899 Claims 1, 7, 9, 11, 30;       Meaning              destination of the message”
           ’292 Claim 4)




                                                      2
      Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 3 of 16




5   “output, via the at least one   Plain and Ordinary       “delivering from the at least
    mobile device” / “causing to be Meaning                  one mobile device/causing
    output, via the at least one                             the delivery from the at least
    mobile device” / “cause to be                            one mobile device”
    output, via the at least one
    mobile device”
    (’899 Claims 1, 7, 9, 11; ’292
    Claims 1, 15, 28)

6   “an application [computer        Plain and Ordinary      Governed by 35 U.S.C. §
    code] configured for[to be]      Meaning                 112(6)
    execution [executed] by at
    least one of a plurality of                              Function: “[cause / causes
    mobile devices . . . the                                 the at least one mobile
    application when executed                                device to] display of an
    causes the at least one mobile                           option via a display of the at
    device to [the computer code,                            least one mobile device”
    when executed, configured to]
    [the application, when                                   Structure: Indefinite
    executed, configured to] . . .
    [cause] display of an option via
    a display of the at least one
    mobile device”
    (’899 Claims 1, 7, 9, 11)

7   “code configured to be              Plain and Ordinary   Governed by 35 U.S.C. §
    executed by at least one of the     Meaning              112(6)
    plurality of mobile devices, the
    code, when executed,                                     Function: “cause display,
    configured to . . . cause                                viaa display of the at least
    display, via a displayof the at                          one mobile device, of an
    least one mobile device, of an                           option for causing first
    option for causing first visual                          visual information and
    information and second visual                            second visual information to
    information to be output via                             be output via the at least one
    the at least one mobile device”                          mobile device”
    (’292 Claims 1, 15, 28)
                                                             Structure: Indefinite
8   “an application configured for      Plain and Ordinary   Governed by 35 U.S.C. §
    execution by [configured to be      Meaning              112(6)
    executed by] at least one of a
    plurality of mobile devices . . .                        Function: “receive an
    the application when executed                            indication of a receipt,
    causes the at least one mobile                           without solicitation from the
    device to [configured to] . . .                          at least one broadcast short-
                                                             range communications unit


                                               3
  Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 4 of 16




receive an indication of a                  and via the Bluetooth [first]
receipt, without solicitation               wireless communications
from the at least one broadcast             protocol, of the one or more
short-range communications                  messages including the
unit and via the Bluetooth                  address portion and the
[first] wireless                            identifier including the at
communications protocol, of                 least three fields [, the
the one or more messages                    plurality of fields,] and the at
including the address portion               least one value” /
and the identifier including the            “receive an indication of a
at least three fields [, the                receipt, without solicitation
plurality of                                from the at least one
fields,] and the at least one               broadcast short-range
value” / “computer code                     communications unit and via
configured for execution by at              the short- range first wireless
least one of a plurality of                 communications protocol, of
mobile devices . . . the                    the one or more messages
computer code, when                         including the address
executed, configured to . . .               portion, the at least three
receive an indication of a                  fields, and the at least one
receipt, without solicitation               value” / “receive an
from the at least one broadcast             indication of a receipt from
short-range communications                  the first broadcast short-
unit and via the short-range                range communications unit
first wireless communications               and via the first wireless
protocol, of the one or more                communications protocol, of
messages including the address              the one or more first
portion, the at least three                 broadcast messages
fields, and the at least one                including the at least one
value” / “code configured for               first value”
execution by at least one of a
plurality of mobile devices . . .           Structure: Indefinite
the code, when executed,
configured to . . . receive an
indication of a receipt from the
first broadcast short-range
communications unit and via
the first wireless
communications protocol, of
the one or more first broadcast
messages including the at least
one first value”
(’899 Claims 1, 7, 9, 11; ’292
Claims 1, 15, 28)




                                    4
       Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 5 of 16




9    “code configured to be               Plain and Ordinary   Governed by 35 U.S.C. §
     executed by at least one of the      Meaning              112(6)
     plurality of mobile devices, the
     code, when executed,                                      Function: “receive an
     configured to . . .                                       indication of a receipt, from
     receive an indication of a                                the second broadcast short-
     receipt, from the second                                  range communications unit
     broadcast short- range                                    and via the first wireless
     communications unit and via                               communications protocol, of
     the first wireless                                        the one or more second
     communications protocol, of                               broadcast messages
     the one or more second                                    including the at least one
     broadcast messages including                              second value”
     the at least one second value”
     (’292 Claims 1, 15, 28)                                   Structure: Indefinite

10   “said application, when              Plain and Ordinary   Governed by 35 U.S.C. §
     executed, further configured to      Meaning              112(6)
     cause the at least one mobile
     device to . . . in response to the                        Function: “in response to the
     receipt, from the at least one                            receipt, from the at least one
     server and via the another                                server and via the another
     wireless communications                                   wireless communications
     protocol, of the response                                 protocol, of the response
     message including the                                     message including the
     particular location-relevant                              particular location- relevant
     information; control, utilizing                           information; control . . . the
     the application, the one or                               one or more mobile device
     more mobile device                                        application actions of the
     application actions of the                                application including
     application including causing                             causing to be output, via the
     to be output, via the at least                            at least one mobile device,
     one mobile device, the mobile                             the mobile device
     device application visual                                 application visual
     information based on the                                  information based on the
     particular location- relevant                             particular location-relevant
     information”                                              information”
     (’899 Claim 1)
                                                               Structure: Indefinite
11   “said application, when              Plain and Ordinary   Governed by 35 U.S.C. §
     executed, further configured to      Meaning              112(6)
     . . . after the receipt, from the
     at least one server and via the                           Function: “after the receipt,
     second wireless                                           from the at least one server
     communications protocol, of                               and via the second wireless
     the response message                                      communications protocol, of


                                                 5
  Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 6 of 16




including the particular                    the response message
location-relevant information:              including the particular
cause, utilizing the application,           location-relevant
the one or more mobile device               information: cause, utilizing
application actions including               the application, the one or
causing to be output, via the at            more mobile device
least one mobile device, the                application actions including
visual information based on                 causing to be output, via the
the particular location-relevant            at least one mobile device,
information” / “computer code               the visual information based
, when executed, further                    on the particular location-
configured to . . . in response             relevant information” / “in
to [after] the receipt, from the            response to [after] the
at least one server and via the             receipt, from the at least one
second wireless                             server and via the second
communications protocol, of                 wireless communications
the response message                        protocol, of the response
including the particular                    message including the
location-relevant information               particular location-relevant
from the at least one server and            information from the at least
via the second wireless                     one server and via the
communications protocol;                    second wireless
cause, utilizing the computer               communications protocol;
code, the one or more mobile                cause, utilizing the computer
device actions including                    code, the one or more mobile
causing to be output, via the at            device actions including
least one mobile device, the                causing to be output, via the
visual information based on                 at least one mobile device,
the particular location-relevant            the visual information based
information” / “code, when                  on the particular location-
executed, further configured to             relevant information” / “after
. . . after the receipt, from the           the receipt, from the at least
at least one server and via the             one server and via the
second wireless                             second wireless
communications protocol, of                 communications protocol, of
the response                                the response message
message including the first                 including the first location-
location-relevant information               relevant information and the
and the second location-                    second location- relevant
relevant information: cause to              information: cause to be
be output, via the at least one             output, via the at least one
mobile device, the first visual             mobile device, the first
information based on the first              visual information based on
location-relevant information”              the first location-relevant
(’899 Claims 7, 9, 11; ’292                 information”
Claim 1)



                                    6
       Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 7 of 16




                                                              Structure: Indefinite
12   “said code, when executed,          Plain and Ordinary   Governed by 35 U.S.C. §
     further configured to . . . in      Meaning              112(6)
     response to the receipt, from
     the at least one server and via                          Function: “in response to the
     the second wireless                                      receipt, from the at least one
     communications protocol and                              server and via the second
     the Internet Protocol over the                           wireless communications
     Internet at least in part, of the                        protocol and the Internet
     first response message                                   Protocol over the Internet at
     including the first location-                            least in part, of the first
     relevant information [of the                             response message including
     first location-relevant                                  the first location-relevant
     information]: cause to be                                information [of the first
     output, via the at least one                             location-relevant
     mobile device, the first visual                          information]: cause to be
     information based on the first                           output, via the at least one
     location-relevant information”                           mobile device, the first
     (’292 Claims 15, 28)                                     visual information based on
                                                              the first location-relevant
                                                              information”

                                                              Structure: Indefinite

13   “said code, when executed,          Plain and Ordinary   Governed by 35 U.S.C. §
     further configured to . . . after   Meaning              112(6)
     the receipt, from the at least
     one server and via the second                            Function: “after the receipt,
     wireless communications                                  from the at least one server
     protocol, of the response                                and via the second wireless
     message including the first                              communications protocol, of
     location-relevant information                            the response message
     and the second location-                                 including the first location-
     relevant information; after the                          relevant information and the
     first visual information is                              second location-relevant
     caused to be output based on                             information; after the first
     the first location-relevant                              visual information is caused
     information;                                             to be output based on the
     and after the at least one                               first location-relevant
     mobile device is moved in the                            information; and after the at
     building: cause to be output,                            least one mobile device is
     via the at                                               moved in the building: cause
     least one mobile device, the                             to be output, via the at least
     second visual information                                one mobile device, the
     based on the second location-                            second visual information
     relevant information”                                    based on the second


                                                7
       Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 8 of 16




     (’292 Claim 1)                                           location-relevant
                                                              information”

                                                              Structure: Indefinite

14   “said code, when executed,        Plain and Ordinary     Governed by 35 U.S.C. §
     further configured to . . . after Meaning                112(6)
     the first visual information is
     caused to be output based on                             Function: “after the first
     the first location-relevant                              visual information is caused
     information; after the at least                          to be output based on the
     one mobile device is moved in                            first location-relevant
     the building; and in response to                         information; after the at least
     the receipt, from the at least                           one mobile device is moved
     one server and via the second                            in the building; and in
     wireless communications                                  response to the receipt, from
     protocol, of the second                                  the at least one server and
     response message including                               via the second wireless
     the second location-relevant                             communications protocol, of
     information: cause to be                                 the second response message
     output, via the at least one                             including the second
     mobile device, the second                                location-relevant
     visual information based on                              information: cause to be
     the second location-relevant                             output, via the at least one
     information”                                             mobile device, the second
     (’292 Claim 15)                                          visual information based on
                                                              the second location-relevant
                                                              information”

                                                              Structure: Indefinite

15   “said code, when executed,          Plain and Ordinary   Governed by 35 U.S.C. §
     further configured to . . . after   Meaning              112(6)
     the receipt, from the at least
     one server and via the second                            Function: “after the receipt,
     wireless communications                                  from the at least one server
     protocol, of the second                                  and via the second wireless
     location- relevant information;                          communications protocol, of
     after the first visual                                   the second location-relevant
     information is caused to be                              information; after the first
     output based on the first                                visual information is caused
     location-relevant information;                           to be output based on the
     and after the at least one                               first location-relevant
     mobile device is moved in the                            information; and after the at
     building: cause to be output,                            least one mobile device is
     via the at                                               moved in the building: cause


                                                8
       Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 9 of 16




     least one mobile device, the                          to be output, via the at least
     second visual information                             one mobile device, the
     based on the second location-                         second visual information
     relevant information”                                 based on the second
     (’292 Claim 28)                                       location-relevant
                                                           information”

                                                           Structure: Indefinite

16   “the system is configured such Plain and Ordinary     Governed by 35 U.S.C. §
     that, after the indication of the Meaning             112(6)
     user input is received and after
     an initial instance of the                            Function: “after the
     output of the mobile device                           indication of the user input is
     application visual information                        received and after an initial
     including the image [the output                       instance of the output of the
     of the visual information] is                         mobile device application
     caused, subsequent instances                          visual information including
     of the output of the mobile                           the image [the output of the
     device application visual                             visual information] is
     information including different                       caused, subsequent instances
     images [the output of the                             of the output of the mobile
     visual information] are capable                       device application visual
     of being caused as a user                             information including
     moves among a plurality of the                        different images [the output
     facilities of the building [as a                      of the visual information] are
     user moves,], without requiring                       capable of being caused as a
     [necessitating] additional                            user moves among a
     subsequent user input”                                plurality of the facilities of
     (’899 Claims 1, 7, 9)                                 the building [as a user
                                                           moves,], without requiring
                                                           [necessitating] additional
                                                           subsequent user input”

                                                           Structure: Indefinite

17   “the system is further           Plain and Ordinary   Governed by 35 U.S.C. §
     configured such that, after the  Meaning              112(6)
     indication of the user input is
     received and after the output of                      Function: “after the
     the visual information is                             indication of the user input is
     caused, subsequent output of                          received and after the output
     different visual information is                       of the visual information is
     caused as the at least one                            caused, subsequent output of
     mobile device is moved among                          different visual information
                                                           is caused as the at least one


                                            9
      Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 10 of 16




     a plurality of the facilities of                        mobile device is moved
     the building”                                           among a plurality of the
     (’899 Claim 11)                                         facilities of the building”

                                                             Structure: Indefinite

18   “the system is further             Plain and Ordinary   Governed by 35 U.S.C. §
     configured such that the option    Meaning              112(6)
     and the user input permit the
     user to                                                 Function: “the option and the
     determine whether the control                           user input permit the user to
     of the one or more mobile                               determine whether the
     device application actions is                           control of the one or more
     triggered”                                              mobile device application
     (’899 Claim 1)                                          actions is triggered”

                                                             Structure: Indefinite

19   “the system is further             Plain and Ordinary   Governed by 35 U.S.C. §
     configured [configured] such       Meaning              112(6)
     that the option and the user input
     permit the user to influence                            Function: “the option and the
     whether the one or more mobile                          user input permit the user to
     device actions is caused”                               influence whether the one or
     (’899 Claim 7, 9)                                       more mobile device actions
                                                             is caused”

                                                             Structure: Indefinite

20   “the application, when           Plain and Ordinary     Governed by 35 U.S.C. §
     executed, is configured to       Meaning                112(6)
     permit a determination as to
     whether the one or more                                 Function: “permit a
     mobile device application                               determination as to whether
     actions including causing to be                         the one or more mobile
     output the visual information is                        device application actions
     triggered”                                              including causing to be
     (’899 Claim 11)                                         output the visual information
                                                             is triggered”

                                                             Structure: Indefinite

21   “the system is configured such     Plain and Ordinary   Governed by 35 U.S.C. §
     that different brand-specific      Meaning              112(6)
     visual information is caused to
     be output as the user moves


                                              10
      Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 11 of 16




     among the plurality of                                   Function: “different brand-
     facilities of the shopping mall”                         specific visual information is
     “the system is configured such                           caused to be output as the
     that different product-type-                             user moves among the
     specific visual information is                           plurality of facilities of the
     caused to be output as the user                          shopping mall” / “different
     moves among the different                                product-type-specific visual
     locations of the retail store”                           information is caused to be
     (’899 Claim 7, 9)                                        output as the user moves
                                                              among the different
                                                              locations of the retail store”

                                                              Structure: Indefinite

22   “the system is configured such      Plain and Ordinary   Governed by 35 U.S.C. §
     that the output of the mobile       Meaning              112(6)
     device application visual
     information [the visual                                  Function: “the output of the
     information] is conditionally                            mobile device application
     caused based on whether a                                visual information [the
     mobile device-specific                                   visual information] is
     threshold has been met” / “the                           conditionally caused based
     system is configured such that                           on whether a mobile device-
     the output of the first visual                           specific threshold has been
     information and the second                               met” / “the output of the first
     visual information are                                   visual information and the
     conditionally caused based on                            second visual information
     whether a mobile device-                                 are conditionally caused
     specific threshold has been                              based on whether a mobile
     met”                                                     device-specific threshold has
     (’899 Claims 4, 14; ’292                                 been met”
     Claims 5, 18)
                                                              Structure: Indefinite

23   “the system is configured such      Plain and Ordinary   Governed by 35 U.S.C. §
     that, after the receipt of the      Meaning              112(6)
     indication of the user input, the
     visual information is                                    Function: “after the receipt
     automatically caused to be                               of the indication of the user
     output, in response to the                               input, the visual information
     receipt of the indication of the                         is automatically caused to be
     receipt of the one or more                               output, in response to the
     messages that                                            receipt of the indication of
     are broadcasted after the                                the receipt of the one or
     receipt of the indication of the                         more messages that are
     user input” / “the system is                             broadcasted after the receipt


                                               11
      Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 12 of 16




     configured such that, after the                          of the indication of the user
     receipt of the indication of the                         input” / “after the receipt of
     user input, the first visual                             the indication of the user
     information is automatically                             input, the first visual
     caused to be output in response                          information is automatically
     to the receipt of the indication                         caused to be output in
     of the receipt of the one or                             response to the receipt of the
     more first broadcast messages                            indication of the receipt of
     that are broadcasted after the                           the one or more first
     receipt of the indication of the                         broadcast messages that are
     user input, and the second                               broadcasted after the receipt
     visual information is                                    of the indication of the user
     automatically caused to be                               input, and the second visual
     output in response to the                                information is automatically
     receipt of the indication of the                         caused to be output in
     receipt of the one or more                               response to the receipt of the
     second broadcast messages                                indication of the receipt of
     that are broadcasted after the                           the one or more second
     receipt of the indication of the                         broadcast messages that are
     user input”                                              broadcasted after the receipt
     (’899 Claim 18; ’292 Claims 8,                           of the indication of the user
     21)                                                      input”

                                                              Structure: Indefinite
24   “the system is configured such      Plain and Ordinary   Governed by 35 U.S.C. §
     that the visual information is      Meaning              112(6)
     automatically caused to be
     output without requiring                                 Function: “the visual
     further communication with                               information is automatically
     the at least one broadcast                               caused to be output without
     short-range communications                               requiring further
     unit, after the receipt of the                           communication with the at
     indication of the receipt of the                         least one broadcast short-
     one or more messages”                                    range communications unit,
     (’899 Claim 19)                                          after the receipt of the
                                                              indication of the receipt of
                                                              the one or more messages”

                                                              Structure: Indefinite

25   “the system is configured such      Plain and Ordinary   Governed by 35 U.S.C. §
     that the first visual information   Meaning              112(6)
     is automatically caused to be
     output without requiring                                 Function: “the first visual
     communication of the at least                            information is automatically
     one [first] message with the                             caused to be output


                                               12
      Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 13 of 16




     first broadcast short-range                             without requiring
     communications unit after the                           communication of the at
     receipt of the indication of the                        least one [first] message with
     receipt of the one or more first                        the first broadcast short-
     broadcast messages, and the                             range communications unit
     second visual information is                            after the receipt of the
     automatically caused to be                              indication of the receipt of
     output without requiring                                the one or more first
     communication of the at least                           broadcast messages, and the
     one [second] message with the                           second visual information is
     second broadcast short-range                            automatically caused to be
     communications unit after the                           output without requiring
     receipt of the indication of the                        communication of the at
     receipt of the one or more                              least one [second] message
     second broadcast messages”                              with the second broadcast
     (’292 Claims 1, 15, 28)                                 short-range communications
                                                             unit after the receipt of the
                                                             indication of the receipt of
                                                             the one or more second
                                                             broadcast messages”

                                                             Structure: Indefinite

26   “the system is configured such     Plain and Ordinary   Governed by 35 U.S.C. §
     that the one or more mobile        Meaning              112(6)
     device application actions is
     based on user feedback                                  Function: “the one or more
     information received from a                             mobile device application
     user of the at least one mobile                         actions is based on user
     device”                                                 feedback information
     (’899 Claim 23)                                         received from a user of the at
                                                             least one mobile device”

                                                             Structure: Indefinite

27   “the system is configured such     Plain and Ordinary   Governed by 35 U.S.C. §
     that both the first visual         Meaning              112(6)
     information and the second
     visual information are output                           Function: “both the first
     based on user feedback                                  visual information and the
     information received from a                             second visual information
     user of the at least one mobile                         are output based on user
     device”                                                 feedback information
     (’292 Claims 11, 25)                                    received from a user of the at
                                                             least one mobile device”




                                              13
      Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 14 of 16




                                                            Structure: Indefinite

28   “the system is configured such Plain and Ordinary      Governed by 35 U.S.C. §
     that the subsequent output of    Meaning               112(6)
     the different visual information
     is capable of being caused                             Function: “the subsequent
     without additional user input                          output of the different visual
     after the user input”                                  information is capable of
     (’899 Claim 25)                                        being caused without
                                                            additional user input after
                                                            the user input”

                                                            Structure: Indefinite

29   “the system is configured such    Plain and Ordinary   Governed by 35 U.S.C. §
     that both the first visual        Meaning              112(6)
     information and the second
     visual information are output                          Function: “both the first
     without additional user input                          visual information and the
     after the user input”                                  second visual information
     (’292 Claim 12)                                        are output without additional
                                                            user input after the user
                                                            input”

                                                            Structure: Indefinite

30   “the system is configured such    Plain and Ordinary   Governed by 35 U.S.C. §
     that the particular location-     Meaning              112(6)
     relevant information is located
     based on the at least on value”                        Function: “the particular
     (’899 Claim 28)                                        location-relevant
                                                            information is located based
                                                            on the at least on value”

                                                            Structure: Indefinite




                                             14
       Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 15 of 16




Dated: December 11, 2019

/s/ Timothy Devlin                     /s/ Matthew S. Yungwirth
Timothy Devlin (pro hac vice)          Gilbert A. Greene
Derek Dahlgren (pro hac vice)          DUANE MORRIS LLP
DEVLIN LAW FIRM LLC                    Las Cimas IV
1526 Gilpin Avenue                     900 S. Capital of Texas Highway, Suite 300
Wilmington Delaware 19806              Austin, TX 78746
Tel: (302) 449-9011                    Tel.: 512-277-2246
Fax: (302) 353-4251                    Fax: 512-597-0703
Email:                                 Email: BGreene@duanemorris.com
  tdevlin@devlinlawfirm.com
  ddahlgren@devlinlawfirm.com          Matthew S. Yungwirth (admitted pro hac vice)
                                       DUANE MORRIS LLP
Jeffrey G. Toler                       1075 Peachtree Street NE, Suite 2000
Texas Bar No. 24011201                 Atlanta, GA 30309-3929
jtoler@tlgiplaw.com                    Telephone: 404-253-6900
Christopher M. Scurry (pro hac vice)   Email: msyungwirth@duanemorris.com
Texas Bar No. 24076681                 Christopher J. Tyson (admitted pro hac vice)
cscurry@tlgiplaw.com                   DUANE MORRIS LLP
TOLER LAW GROUP, PC                    505 9th Street N.W., Suite 1000
8500 Bluffstone Cove, Suite A201       Washington, DC 20004-2166
Austin, Texas 78759                    Tel: 202.776.5213
Tel. (512) 327-5515                    Email: cjtyson@duanemorris.com
Fax (512) 327-5575
                                       Daniel M. Lechleiter
Attorneys for Plaintiff                Faegre Baker Daniels LLP
Dyfan LLC                              300 North Meridian Street
                                       Suite 2700
                                       Indianapolis, IN 46204-1750
                                       (317) 237-1070
                                       Fax: (317) 237-1000
                                       Email: daniel.lechleiter@faegrebd.com

                                       Lauren M.W. Steinhaeuser
                                       (admitted pro hac vice)
                                       Faegre Baker Daniels LLP
                                       90 S. Seventh St., Suite 2200
                                       Minneapolis, MN 55402
                                       Tel: 630-766-6879
                                       Fax: 612-766-1600
                                       Email: lauren.steinhaeuser@faegrebd.com

                                       Attorneys for Defendant




                                        15
        Case 6:19-cv-00179-ADA Document 46 Filed 12/11/19 Page 16 of 16




                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on all counsel of record via the Court’s ECF system on December 11,
2019.

                                           /s/ Timothy Devlin
                                           Timothy Devlin




                                              16
